Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-10-2007

USA v. Weaver
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4596




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Weaver" (2007). 2007 Decisions. Paper 1335.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1335


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 05-4596


                           UNITED STATES OF AMERICA

                                            v.

                                EUGENE D. WEAVER,

                                                         Appellant


                      Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                       (D.C. Criminal Action No. 04-cr-00320-5)
                        District Judge: Honorable John P. Fullam


                       Submitted Under Third Circuit LAR 34.1(a)
                                   January 16, 2007

              Before: McKEE, AMBRO and STAPLETON, Circuit Judges

                             (Opinion filed March 22, 2007)

                          ORDER AMENDING OPINION
AMBRO, Circuit Judge

       It is now ordered that the not precedential Opinion in the above case filed March
22, 2007, be amended as follows:

      On page 16 and 17, delete the entire paragraph beginning “We note further”.

                                         By the Court,

                                         /s/ Thomas L. Ambro, Circuit Judge
Dated: April 10, 2007
CMD/cc: Mark E. Cedrone, Esq.
         Anthony J. Wzorek, Esq.